ENVIRONMENTAL INDEMNITY AGREEMENT

THIS ENVIRONMENTAL INDEMNITY AGREEMENT dated as of March 25, 2008 (the
“Agreement”), is executed by G&E Healthcare REIT Cypress Station, LLC, a
Delaware limited liability company (the “Borrower”), and Grubb & Ellis
Healthcare REIT, Inc., a Maryland corporation (“Guarantor”); the Borrower and
the Guarantor each being referred to herein as an “Indemnitor” and collectively
as the “Indemnitors”) to and for the benefit of NATIONAL CITY BANK, a national
banking association, together with its successors and assigns (the “Lender”).

R E C I T A L S:

A. Lender has agreed to loan to Borrower the principal amount of Seven Million
Three Hundred Thousand and 00/100 Dollars ($7,300,000.00) (“Loan”), evidenced by
a certain Promissory Note of even date herewith made by Borrower payable to
Lender in the principal amount of the Loan and due on the Maturity Date (as
defined in the Note) (hereinafter as amended, restated or replaced from time to
time, the “Note”), except as may be accelerated pursuant to the terms hereof or
of the Note, or any Loan Documents (as such term is defined in the Note and
incorporated herein).

B. The Loan is secured by a Deed of Trust, Security Agreement, Assignment of
Leases and Rents and Fixture Filing of even date herewith (the “Deed of Trust”),
executed by Borrower to and for the benefit of Lender, encumbering real property
located in Harris County, Texas, as described on Exhibit “A” attached hereto,
together with the other collateral as described in the Deed of Trust (the real
property and other collateral being collectively referred to as the “Property”).
Capitalized terms used and not specifically defined herein shall bear the same
meaning as in the Deed of Trust.

C. As a condition to making the Loan, the Lender has required that the
Indemnitors indemnify the Lender with respect to environmental conditions and
operations at the Property as set forth below.

NOW, THEREFORE, to induce the Lender to extend the Loan to the Borrower and in
consideration of the foregoing premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Indemnitors hereby covenant and agree for the benefit of the Lender and the
other Indemnified Parties (as defined below), as follows:

A G R E E M E N T S:

1. ENVIRONMENTAL MATTERS.

1.1. Definitions. For purposes of this Agreement the following terms have the
following meanings:

“Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which banks are authorized or required to be closed for the conduct
of commercial banking business in Houston, Texas.

“Environmental Laws” shall mean any and all federal, state and local laws
(whether under common law, statute, rule, regulation or otherwise), requirements
under permits or other authorizations issued with respect thereto, and other
orders, decrees, judgments, directives or other requirements of any governmental
authority relating to or imposing liability or standards of conduct (including
disclosure or notification) concerning protection of human health or the
environment or Hazardous Substances or any activity involving Hazardous
Substances, all as previously and in the future to be amended.

“Hazardous Substance” shall mean, but is not limited to, any substance,
chemical, material or waste (a) the presence of which causes a nuisance or
trespass of any kind; (b) which is regulated by any federal, state or local
governmental authority because of its toxic, flammable, corrosive, reactive,
carcinogenic, mutagenic, infectious, radioactive, or other hazardous property or
because of its effect on the environment, natural resources or human health and
safety, including, but not limited to, petroleum and petroleum products,
asbestos-containing materials, polychlorinated biphenyls, lead and lead-based
paint, radon, radioactive materials, flammables and explosives; or (c) which is
designated, classified, or regulated as being a hazardous or toxic substance,
material, pollutant, waste (or a similar such designation) under any federal,
state or local law, regulation or ordinance, including under any Environmental
Law such as the Comprehensive Environmental Response Compensation and Liability
Act (42 U.S.C. §9601 et seq.), the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. §11001 et seq.), the Hazardous Substances
Transportation Act (49 U.S.C. §1801 et seq.), or the Clean Air Act (42 U.S.C.
§7401 et seq.).

“Indemnified Parties” shall mean and includes the Lender, its parent,
subsidiaries, and affiliated companies, assignees of any of the Lender’s
interest in the Loan or the Loan Documents, any servicer or originator of the
Loan, and the officers, directors, employees, agents and contractors of any of
the foregoing parties.

“Indemnitors” shall mean the Borrower and Guarantor, jointly and severally.

“Loan Documents” shall mean the Note, the Deed of Trust, this Agreement and any
other document given by any Indemnitor to evidence or secure the Loan, as
amended from time to time.

“Release” shall mean any release, deposit, discharge, emission, leaking,
leaching, spilling, seeping, migrating, injecting, pumping, pouring, emptying,
escaping, dumping, disposing or other movement of Hazardous Substances.

“Reports” shall mean the environmental studies and reports identified on Exhibit
“B” attached hereto and made a part hereof.

1.2. Environmental Representations and Warranties. Except as otherwise fully
disclosed by the Indemnitors to the Indemnified Parties in writing detailing any
exceptions to the following environmental representations and warranties or
fully disclosed to the Indemnified Parties in the Reports, the Indemnitors
hereby represent and warrant to the Indemnified Parties that, as of the date
hereof:

(a) neither the Property nor any operations of the Borrower are in material
violation of any Environmental Laws or any permit or other authorization issued
pursuant thereto;

(b) no Hazardous Substances are, or to the Indemnitors’ knowledge and belief,
have been handled, generated, stored, processed or otherwise managed on or at
the Property except for those substances used by the Borrower or tenants under
leases at the Property in the ordinary course of their businesses and in
compliance with all Environmental Laws;

(c) to Indemnitor’s knowledge, there are not now, nor have there been, any past
or present Releases of Hazardous Substances in, on, under or from the Property;

(d) to Indemnitor’s knowledge, the Property is not subject to any private or
governmental lien or judicial or administrative notice or action relating to
Hazardous Substances;

(e) there are no existing or closed underground storage tanks or other
underground storage receptacles for Hazardous Substances on the Property;

(f) the Borrower has received no notice of, and to the Borrower’s knowledge,
there exists no investigation, action, proceeding or claim by any agency,
authority or unit of government or by any third party which could result in any
liability, penalty, sanction or judgment under any Environmental Laws with
respect to any condition, use or operation of the Property or any of the
Borrower’s operations, nor does the Borrower know of any basis for such a claim;

(g) the Borrower has received no notice of any claim by any party that any use,
operation or condition of the Property or any of the Borrower’s operations has
caused any nuisance or any other liability or adverse condition on any other
property, nor does the Borrower know of any basis for such a claim; and

(h) to Indemnitor’s knowledge, there are no agreements, consent orders, decrees,
judgments, license or permit conditions or other orders or directives of any
federal, state or local court, governmental agency or authority or agreements,
whether settlement agreements or otherwise, with any third parties relating to
the ownership, use, operation, sale, transfer or conveyance of the Property that
require any change in the present condition of the Property or any work,
repairs, construction, containment, clean up, investigations, studies, removal
or other remedial action or capital expenditures with respect to the Property.

1.3. Environmental Covenants. The Borrower covenants and agrees that the
Borrower: (a) shall keep, and shall exercise commercially reasonable efforts to
cause third parties to keep, the Property free from Hazardous Substances (except
those substances used by the Borrower or tenants under leases at the Property in
the ordinary course of their businesses and in compliance with all Environmental
Laws); (b) shall not install or use any underground storage tanks, shall not
itself engage in and shall expressly prohibit all tenants of space in the
Improvements from engaging in the use, generation, handling, storage,
production, processing or management of Hazardous Substances, except in the
ordinary course of their businesses and in compliance with all Environmental
Laws; (c) shall not itself cause or allow and shall expressly prohibit the
Release of Hazardous Substances at, on, under, or from the Property; (d) shall
itself comply and shall expressly require all tenants to comply with all
Environmental Laws; (e) shall keep the Property free and clear of all liens and
other encumbrances imposed pursuant to any Environmental Law, whether due to any
act or omission of the Borrower or any other person or entity (“Environmental
Liens”); (f) shall comply and shall use commercially reasonable efforts to cause
all occupants of the Property to comply with the recommendations of any
qualified environmental engineer or other environmental expert that apply or
pertain to the Property; and (g) without limiting the generality of the
foregoing, during the term of this Agreement, shall not use any construction
materials which contain asbestos nor install in the Improvements on the
Property, or permit to be installed in the Improvements on the Property, any
materials which contain asbestos.

1.4. Notice and Access. The Indemnitors shall promptly notify the Indemnified
Parties in writing if any of the Indemnitors knows, suspects or believes there
is or are (a) any Hazardous Substances, other than those used by the Borrower or
tenants under leases at the Property in the ordinary course of their businesses
and in compliance with all Environmental Laws, present on the Property; (b) any
Release of Hazardous Substances in, on, under, from or migrating towards the
Property; (c) any non-compliance with Environmental Laws related in any way to
the Property; (d) any actual or potential Environmental Liens; (e) any
investigation or action or claim, whether threatened or pending, by any
governmental agency or third party pertaining to the Release of Hazardous
Substances in, on, under, from, or migrating towards the Property; and/or
(f) any installation of wells, piping, or other equipment at the Property to
investigate, remediate or otherwise address any Release of Hazardous Substances
at, on, in or in the vicinity of the Property. The Indemnitors shall promptly,
at the Indemnitors’ sole cost and expense, take all reasonable actions with
respect to any Hazardous Substances or other environmental condition at, on or
under the Property or other affected property to the extent relating to a
Release from the Property, including all investigative, monitoring, removal,
containment and remedial actions in accordance with all applicable Environmental
Laws, including the payment, at no expense to the Indemnified Parties, of all
clean-up, administrative and enforcement costs of applicable governmental
agencies which may be asserted against the Property in all instances as
necessary to (i) comply with all applicable Environmental Laws; (ii) protect
human health or the environment; (iii) allow continued use, occupation, or
operation of the Property; and/or (iv) maintain the fair market value of the
Property (collectively, the “Completion of the Clean-up”). In the event the
Indemnitors fail to do so, the Indemnified Parties may, but shall not be
obligated or have any duty to, cause the Completion of the Clean-up of the
Property. The Indemnitors hereby grant to the Indemnified Parties and their
agents and employees access to the Property as provided in Section 1.6 below,
and a license to remove any items deemed by the Indemnified Parties to be
Hazardous Substances and to do all things the Indemnified Parties shall deem
necessary to cause the Completion of the Clean-up of the Property.

1.5. Indemnification. The Indemnitors covenant and agree, at the Indemnitors’
sole cost and expense, to indemnify, defend (at trial and appellate levels, and
with attorneys, consultants and experts acceptable to the Indemnified Parties),
and hold the Indemnified Parties harmless from and against any and all liens,
damages (including, without limitation, consequential damages but excluding
punitive and other exemplary damages), losses (excluding lost profits, lost
opportunity costs and diminution in value), liabilities, obligations, settlement
payments, penalties, claims, judgments, suits, proceedings, costs, disbursements
or expenses of any kind or of any nature whatsoever (including reasonable
attorneys’, consultants’ and experts’ fees and disbursements actually incurred
in investigating, defending, settling or prosecuting any claim, litigation or
proceeding) (collectively, “Claims”) which may at any time be imposed upon,
incurred by or asserted against the Indemnified Parties or the Property, and
arising directly or indirectly from or out of:

(a) the past, present or future presence, Release or threat of Release of any
Hazardous Substances on, in, under or affecting all or any portion of the
Property or any surrounding areas, regardless of whether or not caused by or
within the control of any Indemnitor;

(b) the past, present or future violation of any Environmental Laws, relating to
or affecting the Property or the Borrower’s operations, whether or not caused by
or within the control of any Indemnitor;

(c) the failure by the Indemnitors to comply fully with the terms and conditions
of this Section 1;

(d) any material misrepresentation or inaccuracy in or the material breach of
any representation or warranty contained in this Section 1; or

(e) the enforcement of this Section 1, including any liabilities that arise as a
result of the actions taken or caused to be taken by the Indemnified Parties
under this Section 1, the cost of assessment, containment and/or removal of any
and all Hazardous Substances from all or any portion of the Property or any
surrounding areas, the cost of any actions taken in response to the presence,
Release or threat of Release of any Hazardous Substances on, in, under or
affecting any portion of the Property or any surrounding areas to prevent or
minimize such Release or threat of Release so that it does not migrate or
otherwise cause or threaten danger to present or future public health, safety,
welfare or the environment, and costs incurred to comply with the Environmental
Laws in connection with all or any portion of the Property or any surrounding
areas. The Indemnified Parties’ rights under this Section 1 shall survive
payment in full of the Borrower’s obligations under the Loan Documents and shall
be in addition to all other rights of the Indemnified Parties under the Deed of
Trust, the Note and the other Loan Documents. The foregoing notwithstanding, the
Indemnitors’ obligations under this Section 1 with regard to any Post Transfer
Indemnification Responsibilities (as hereinafter defined) shall be limited to
such obligations directly or indirectly arising out of or resulting from any
Hazardous Substances that were present or released in, on, or around any part of
the Property, or in the soil, groundwater or soil vapor on or under the Property
at any time before or while the Borrower held title to or was in possession or
control of the Property (the “Indemnitors’ Continuing Responsibility”);
provided, however, that any Post Transfer Indemnification Responsibilities
incurred or suffered by the Indemnified Parties shall be presumed, unless shown
by a preponderance of the evidence to the contrary, to be the Indemnitors’
Continuing Responsibility. “Post Transfer Indemnification Responsibilities”
shall mean any obligations hereunder to indemnify, defend, and hold the
Indemnified Parties harmless arising after the Indemnified Parties cease to hold
a security interest in the Property or acquire title to the Property as a result
of foreclosure, deed in lieu of foreclosure, or other transfer of the Property.

Notwithstanding the foregoing, Indemnitors shall not be obligated to indemnify
or hold Lender harmless from and against any Claims directly arising from the
gross negligence, willful misconduct, bad faith or illegal acts of any of the
Indemnified Parties.

1.6. Site Visits, Observation and Testing. The Indemnified Parties and their
agents and representatives shall have the right at any reasonable time to enter
and visit the Property for the purposes of observing the Property, taking and
removing soil or groundwater samples, and conducting tests on any part of the
Property. The Indemnified Parties have no duty, however, to visit or observe the
Property or to conduct tests, and no site visit, observation or testing by any
Indemnified Party shall impose any liability on any Indemnified Party. In no
event shall any site visit, observation or testing by any Indemnified Party be a
representation that Hazardous Substances are or are not present in, on or under
the Property, or that there has been or shall be compliance with any law,
regulation or ordinance pertaining to Hazardous Substances or any other
applicable governmental law. Neither the Borrower nor any other party is
entitled to rely on any site visit, observation or testing by any Indemnified
Party. The Indemnified Parties owe no duty of care to protect the Indemnitors or
any other party against, or to inform the Indemnitors or any other party of, any
Hazardous Substances or any other adverse condition affecting the Property. The
Indemnified Parties may in their discretion disclose to the Indemnitors or any
other party any report or findings made as a result of, or in connection with,
any site visit, observation or testing by the Indemnified Parties. The
Indemnitors understand and agree that the Indemnified Parties make no
representation or warranty to the Indemnitors or any other party regarding the
truth, accuracy or completeness of any such report or findings that may be
disclosed. The Indemnitors also understand that, depending on the results of any
site visit, observation or testing by any Indemnified Party which are disclosed
to the Indemnitors, the Indemnitors may have a legal obligation to notify one or
more environmental agencies of the results and that such reporting requirements
are site-specific and are to be evaluated by the Indemnitors without advice or
assistance from the Indemnified Parties. Any Indemnified Party shall give the
Borrower reasonable notice before entering the Property. Such Indemnified Party
shall make reasonable efforts to avoid interfering with the Borrower’s use of
the Property in exercising any rights provided in this Section 1, except in the
event of an emergency, the Indemnified Parties shall afford the Borrower a
reasonable opportunity to have Borrower’s representative accompany an
Indemnified Party and its agents during any such inspection.

2. REINSTATEMENT OF OBLIGATIONS. If at any time all or any part of any payment
made by the Borrower or received by the Indemnified Parties from the Borrower
under or with respect to this Agreement is or must be rescinded or returned for
any reason whatsoever, including the insolvency, bankruptcy or reorganization of
any Indemnitor under any Debtor Relief Law (as defined below), then the
obligations of the Indemnitors hereunder shall, to the extent of the payment
rescinded or returned, be deemed to have continued in existence, notwithstanding
such previous payment made by the Indemnitors, or receipt of payment by an
Indemnified Party, and the obligations of the Indemnitors hereunder shall
continue to be effective or be reinstated, as the case may be, as to such
payment, all as though such previous payment by the Indemnitors had never been
made.

3. WAIVERS. To the extent permitted by law, each of the Indemnitors, for itself
and its successors, hereby waives and agrees not to assert or take advantage of:

(a) any right to require the Indemnified Parties to proceed against any other
person or to proceed against or exhaust any security held by the Indemnified
Parties at any time or to pursue any other remedy in the Indemnified Parties’
power or under any other agreement before proceeding against the Indemnitors
hereunder;

(b) any defense that may arise by reason of the incapacity, lack of authority,
death or disability of any other person or persons or the failure of the
Indemnified Parties to file or enforce a claim against the estate (in
administration, bankruptcy or any other proceedings) of any other person or
person;

(c) demand, presentment for payment, notice of nonpayment, protest, notice of
protest and all other notices of any kind, or the lack of any thereof,
including, without limiting the generality of the foregoing, notice of the
existence, creation or incurring of any new or additional indebtedness or
obligation or of any action or non-action on the part of the Indemnified
Parties, any endorser or creditor of any of the Indemnitor or any other person
whomsoever under this or any other instrument in connection with any obligation
or evidence of indebtedness held by the Indemnified Parties;

(d) any right or claim of right to cause a marshalling of the assets of the
Indemnitors;

(e) any principle or provision of law, statutory or otherwise, which is or might
be in conflict with the terms and provisions of this Agreement;

(f) any duty on the part of the Indemnified Parties to disclose to the
Indemnitors any facts the Indemnified Parties may now or hereafter know about
the Property, regardless of whether the Indemnified Parties have reason to
believe that any such facts materially increase the risk beyond that which the
Indemnitors intend to assume or have reason to believe that such facts are
unknown to the Indemnitors or have a reasonable opportunity to communicate such
facts to the Indemnitors, it being understood and agreed that the Indemnitors
are fully responsible for being and keeping informed of the condition of the
Property and of any and all circumstances bearing on the risk that liability may
be incurred hereunder;

(g) any lack of notice of disposition or of manner of disposition of any
collateral for the Loan;

(h) any invalidity, irregularity or unenforceability, in whole or in part, of
any one or more of the Loan Documents;

(i) any deficiencies in the collateral for the Loan or any deficiency in the
ability of the Indemnified Parties to collect or to obtain performance from any
person or entities now or hereafter liable for the payment and performance of
any obligation hereby guaranteed;

(j) any assertion or claim that the automatic stay provided by 11 U.S.C. §362
(arising upon the voluntary or involuntary bankruptcy proceeding of the
Indemnitors) or any other stay provided under any other debtor relief law
(whether statutory, common law, case law or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, which may be or become applicable, shall
operate or be interpreted to stay, interdict, condition, reduce or inhibit the
ability of the Indemnified Parties to enforce any of their rights, whether now
or hereafter required, which the Indemnified Parties may have against the
Indemnitors or the collateral for the Loan; and

(k) any modifications of the Loan Documents or any obligation of the Indemnitors
relating to the Loan by operation of law or by action of any court, whether
pursuant to the Bankruptcy Reform Act of 1978, as amended or recodified (the
“Bankruptcy Code”), or under any other present or future state or federal law
regarding bankruptcy, reorganization or other relief to debtors (collectively,
the “Debtor Relief Law”), or otherwise.

4. GENERAL PROVISIONS.

4.1. Full Recourse. All of the terms and provisions of this Agreement are full
recourse obligations of the Indemnitors and not restricted by any limitation on
personal liability.

4.2. Secured Obligations. The Indemnitors hereby acknowledge that the
obligations of the Indemnitors under this Agreement are secured by the lien of
the Deed of Trust and the security interests and other collateral described in
the Deed of Trust and the other Loan Documents.

4.3. Survival. Subject to Section 1.5(e), this Agreement shall be deemed to be
continuing in nature and shall remain in full force and effect and shall survive
the payment of the indebtedness evidenced and secured by the Loan Documents and
the exercise of any remedy by the Indemnified Parties under the Deed of Trust or
any of the other Loan Documents, including any foreclosure or deed in lieu
thereof, even if, as a part of such remedy, the Loan is paid or satisfied in
full.

4.4. No Recourse Against the Indemnified Parties. The Indemnitors shall not have
any right of recourse against the Indemnified Parties by reason of any action
the Indemnified Parties may take or omit to take under the provisions of this
Agreement, except to the extent of any Indemnified Party’s gross negligence,
willful misconduct, bad faith or illegal acts.

4.5. Reservation of Rights. Nothing contained in this Agreement shall prevent or
in any way diminish or interfere with any rights or remedies, including the
right to contribution, which the Indemnified Parties may have against the
Indemnitors or any other party under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (codified at Title 42 U.S.C. §9601 et
seq.), as it may be amended from time to time, or any other applicable federal,
state or local laws, all such rights being hereby expressly reserved.

4.6. Rights Cumulative; Payments. The Indemnified Parties’ rights under this
Agreement shall be in addition to all rights of the Indemnified Parties under
the Note, the Deed of Trust and the other Loan Documents. Further, payments made
by the Indemnitors under this Agreement shall not reduce in any respect the
Borrower’s obligations and liabilities under the Note, the Deed of Trust and the
other Loan Documents.

4.7. No Limitation on Liability. Each of the Indemnitors hereby consents and
agrees that the Indemnified Parties may at any time and from time to time
without further consent from the Indemnitors do, permit or cause any of the
following events, and the liability of the Indemnitors under this Agreement
shall be unconditional and absolute and shall in no way be impaired or limited
by the occurrence of any of the following events, whether occurring with or
without notice to the Indemnitors, or with or without consideration: (a) any
extensions of time for performance required by any of the Loan Documents or
extension or renewal of the Note; (b) any sale, assignment or foreclosure of the
Note, the Deed of Trust or any of the other Loan Documents or any sale or
transfer of the Property; (c) any change in the composition of any of the
Indemnitors; (d) the accuracy or inaccuracy of the representations and
warranties made by the Indemnitors herein or in any of the Loan Documents;
(e) the release of any of the Indemnitors or of any other person or entity from
performance or observance of any of the agreements, covenants, terms or
conditions contained in any of the Loan Documents by operation of law, the
Indemnified Parties’ voluntary act or otherwise; (f) the release or substitution
in whole or in part of any security for the Loan; (g) the Lender’s failure to
record the Deed of Trust or to file any financing statement (or the Lender’s
improper recording or filing thereof) or to otherwise perfect, protect, secure
or insure any lien or security interest given as security for the Loan; (h) the
modification by Lender and Borrower of the terms of any one or more of the Loan
Documents; or (i) the taking or failure to take any action, except any illegal
act or omission, of any type whatsoever. No such action which the Indemnified
Parties shall take or fail to take in connection with the Loan Documents or any
collateral for the Loan, nor any course of dealing with the Indemnitors or any
other person, shall limit, impair or release the Indemnitors’ obligations
hereunder, affect this Agreement in any way or afford the Borrower any recourse
against the Indemnified Parties, except to the extent of any Indemnified Party’s
gross negligence, willful misconduct, bad faith or illegal acts. Nothing
contained in this Paragraph shall be construed to require the Indemnified
Parties to take or refrain from taking any action referred to herein.

4.8. Entire Agreement; Amendment; Severability. This Agreement contains the
entire agreement between the parties respecting the matters herein set forth and
supersedes (except as to the Deed of Trust) all prior agreements, whether
written or oral, between the parties respecting such matters. Any amendments or
modifications hereto, in order to be effective, shall be in writing and executed
by the parties hereto. If any provision or obligation under this Agreement or
any of the other Loan Documents shall be determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable, that provision shall be
deemed severed from the Loan Documents and the validity, legality and
enforceability of the remaining provisions or obligations shall remain in full
force as though the invalid, illegal or unenforceable provision had never been a
part of the Loan Documents.

4.9. Governing Law; Binding Effect. This Agreement shall be governed by and
construed in accordance with the laws of the State in which the Property is
located, except to the extent that the applicability of any of such laws may now
or hereafter be preempted by Federal law, in which case such Federal law shall
so govern and be controlling. The terms, covenants and conditions of this
Agreement shall be binding upon and inure to the benefit of the heirs,
successors and assigns of the parties. The Indemnified Parties and any successor
may, at any time, sell, transfer, or assign its interest under the Note, the
Deed of Trust, the other Loan Documents, any or all servicing rights with
respect thereto, and this Agreement or grant participations. The Indemnified
Parties may forward to each purchaser, transferee, assignee, servicer,
participant or investor (all of the foregoing entities collectively referred to
as an “Investor”) and each prospective Investor, all documents, financial and
other information which the Indemnified Parties now have or may hereafter
acquire relating to (a) the Loan; (b) the Property and its operation (including,
without limitation, copies of all leases, subleases or any other agreements
concerning the use and occupancy of the Property); and/or (c) any party
connected with the Loan (including, without limitation, the Borrower, any
partner or member of the Borrower, any constituent partner or member of the
Borrower, and the Guarantor). The representations, warranties, obligations,
covenants, and indemnity obligations of the Indemnitors under this Agreement
shall also benefit and apply with respect to any purchaser, transferee,
assignee, participant, servicer or investor.

4.10. Notices. All notices or other communications required or permitted to be
given pursuant hereto shall be given in the manner specified in the Deed of
Trust directed to the parties at their respective addresses as provided therein.

4.11. No Waiver: Time of Essence; Interpretation; Counting of Days. The failure
of any party hereto to enforce any right or remedy hereunder, or to promptly
enforce any such right or remedy, shall not constitute a waiver thereof nor give
rise to any estoppel against such party nor excuse any of the parties hereto
from their respective obligations hereunder. Any waiver of such right or remedy
must be in writing and signed by the party to be bound. Whenever used, the
singular number shall include the plural, the plural the singular, and the words
“Indemnified Parties” and “Indemnitors” shall include their respective
successors, assigns, heirs, executors and administrators. The word “include(s)”
means “include(s), without limitation”, and the word “including” means
“including, but not limited to”. This Agreement is subject to enforcement at law
or in equity, including actions for damages or specific performance. Time is of
the essence of each and every term and condition of this Agreement. The term
“days” when used herein shall mean calendar days. If any time period ends on a
Saturday, Sunday or holiday officially recognized by the state within which the
Property is located, the period shall be deemed to end on the next succeeding
Business Day.

4.12. Headings. The headings of the sections and paragraphs of this Agreement
are for convenience of reference only and shall not be construed in interpreting
the provisions hereof.

4.13. Attorneys’ Fees. The Indemnitors agree to pay all of the Indemnified
Parties’ costs and expenses, including reasonable attorneys’ fees, which may be
reasonably incurred in enforcing or protecting the Indemnified Parties’ rights
or interests. From the time(s) incurred until paid in full to the Indemnified
Parties, all such sums shall bear interest at the Default Rate.

4.14. Successive Actions. A separate right of action hereunder shall arise each
time the Indemnified Parties acquires knowledge of any matter indemnified by the
Indemnitors under this Agreement. Separate and successive actions may be brought
hereunder to enforce any of the provisions hereof at any time and from time to
time. No action hereunder shall preclude any subsequent action, and the
Indemnitors hereby waive and covenant not to assert any defense in the nature of
splitting of causes of action or merger of judgments.

4.15. Joint and Several Liability. If more than one person or entity is signing
this Agreement as the Indemnitors, their obligations under this Agreement will
be joint and several. As to any of the Indemnitors that is a partnership, the
obligations of such Indemnitor under this Agreement are the joint and several
obligation of each general partner thereof. Any married person signing this
Agreement agrees that recourse may be had against community property assets and
against his or her separate property for the satisfaction of all obligations
contained herein.

4.16. Reliance. The Indemnified Parties would not make the Loan to the Borrower
without this Agreement. Accordingly, the Indemnitors intentionally and
unconditionally enter into the covenants and agreements herein and understand
that, in reliance upon and in consideration of such covenants and agreements,
the Loan shall be made and, as part and parcel thereof, specific monetary and
other obligations have been, are being and shall be entered into which would not
be made or entered into but for such reliance.

4.17. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall be taken to be one and the same instrument, for
the same effect as if all parties hereto had signed the same signature page.
Receipt of an executed signature page to this Agreement by facsimile or other
electronic transmission shall constitute effective delivery thereof.

4.18. WAIVER OF JURY TRIAL. INDEMNITORS AND LENDER HEREBY WAIVE ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (1) ARISING UNDER
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR (2) IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR EITHER OF THEM IN
RESPECT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE. INDEMNITORS AND
LENDER EACH HEREBY CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT EITHER MAY FILE
AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

4.19. VENUE AND JURISDICTION. SUBJECT ONLY TO THE EXCEPTION IN THE NEXT
SENTENCE, INDEMNITORS AND LENDER HEREBY AGREE TO THE EXCLUSIVE JURISDICTION OF
THE FEDERAL COURT OF THE SOUTHERN DISTRICT OF TEXAS AND THE STATE COURTS OF
TEXAS LOCATED IN HARRIS COUNTY, TEXAS AND WAIVE ANY OBJECTION BASED ON VENUE OR
FORUM NON CONVENIENS WITH RESPECT TO ANY ACTION INSTITUTED THEREIN, AND AGREES
THAT ANY DISPUTE CONCERNING THE RELATIONSHIP BETWEEN INDEMNITORS AND LENDER OR
THE CONDUCT OF ANY OF THEM IN CONNECTION WITH THIS AGREEMENT OR OTHERWISE SHALL
BE HEARD ONLY IN THE COURTS DESCRIBED ABOVE. NOTWITHSTANDING THE FOREGOING:
(1) LENDER SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST ANY
INDEMNITOR OR ITS PROPERTY IN ANY COURTS OF ANY OTHER JURISDICTION LENDER DEEMS
NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE PROPERTY, OR OTHER SECURITY
FOR THE LOAN OBLIGATIONS, AND (2) EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT
ANY APPEALS FROM THE COURTS DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE MAY
HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE THOSE JURISDICTIONS.

4.20. NOTICE OF FINAL AGREEMENT. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

(Signatures on Following Pages)

1

IN WITNESS WHEREOF, the Indemnitors have jointly and severally executed this
Environmental Indemnity Agreement as of the day and year first above written.

BORROWER:

G&E HEALTHCARE REIT CYPRESS
STATION, LLC, a Delaware limited
liability company

By: /s/ Shannon K S Johnson

Print Name: Shannon K S Johnson
Its: Authorized Signatory

         
STATE OF CALIFORNIA
  ) SS
COUNTY OF ORANGE
    )  

On March 20, 2008, before me, P.C. Han, Notary Public, personally appeared
Shannon K S Johnson proved to me on the basis of satisfactory evidence to be the
person(s) whose name(s) is subscribed to the within instrument and acknowledged
to me that she executed the same in her authorized capacity(ies), and that by
her signature(s) on the instrument the person(s), or the entity upon behalf of
which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature /s/ Phil C. Han

This area for official notarial seal.

[Seal] P.C. Han
[Seal] Commission # 1753200
[Seal] Notary Public — California
[Seal] Orange County
[Seal] My Comm. Expires Jun 25, 2011

2

IN WITNESS WHEREOF, the Indemnitors have jointly and severally executed this
Environmental Indemnity Agreement as of the day and year first above written.

GUARANTOR:

GRUBB & ELLIS HEALTHCARE REIT, INC., a
Maryland corporation

By: /s/ Shannon K S Johnson
Print Name: Shannon K S Johnson
Title: CFO


         
STATE OF CALIFORNIA
  ) SS
COUNTY OF ORANGE
    )  

On March 20, 2008, before me, P.C. Han, Notary Public, personally appeared
Shannon K S Johnson proved to me on the basis of satisfactory evidence to be the
person(s) whose name(s) is subscribed to the within instrument and acknowledged
to me that she executed the same in her authorized capacity(ies), and that by
her signature(s) on the instrument the person(s), or the entity upon behalf of
which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature /s/ Phil C. Han

This area for official notarial seal.

[Seal] P.C. Han
[Seal] Commission # 1753200
[Seal] Notary Public — California
[Seal] Orange County
[Seal] My Comm. Expires Jun 25, 2011

3